Citation Nr: 0928043	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  07-13 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon



THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at a private medical facility from September 16, 
2006, to September 21, 2006.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1965 to January 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2006 determination by the Department 
of Veterans Affairs (VA) Medical Center (MC) above, which is 
the agency of original jurisdiction (AOJ) in this matter.

The Veteran provided testimony at a June 2009 Travel Board 
hearing conducted by the undersigned at the VA Regional 
Office in Seattle.  A transcript is associated with the 
claims folder.

REMAND

The Veteran is seeking VA reimbursement of unauthorized 
medical expenses incurred for hospital treatment at the 
Oregon Health and Science University (OHSU) from September 
16, 2006, to September 21, 2006. 

The evidence shows that, on September 15, 2006, the Veteran 
was admitted to the emergency room at OHSU complaining of 
shortness of breath and a cough that had gotten progressively 
worse over the previous two weeks.  He was found to be 
hypoxic, slightly tachycardiac, and tachypenic, with diffuse 
wheezing.  The evidence shows the Veteran improved with 
treatment, but he continued to require oxygen.  The treating 
physician felt that, because outpatient medication treatment 
had not resolved the Veteran's problems in the past, he 
needed to be admitted to the hospital. 

An emergency services record dated September 16, 2006, 
reflects that the treating physician called the VAMC in 
Portland, Oregon, to discuss the Veteran with the 
administrator of the day but, according to the medical 
record, there were no beds available at the VAMC.  Therefore, 
the Veteran was admitted and transferred to the OHSU 
Department of General Medicine on September 16, 2006, where 
he remained until September 21, 2006.  

VA has paid for the medical treatment the Veteran received in 
the emergency room at OHSU on September 15, 2006; however, VA 
has declined to pay for the medical treatment provided by 
OHSU from September 16, 2006 to September 21, 2006.  The 
Veteran is financially liable for the medical expenses and is 
currently making payments to OHSU.  He is requesting that VA 
reimburse him for the payments made for treatment received 
from September 16, 2006, to September 21, 2006.  

Payment or reimbursement for emergency services for non-
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law No. 106-
177. 

The provisions of the Millennium Act became effective as of 
May 29, 2000.  To be eligible for reimbursement under this 
authority the veteran must satisfy all of the following 
conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b)  The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part);

(c)  A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before hand 
would not have been considered reasonable by a prudent 
layperson (as an example, these conditions would be met by 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the time 
the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system and 
had received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by the 
veteran or provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a bill or 
medical records within specified time limits, or failure 
to exhaust appeals of the denial of payment);

(h)  If the condition for which the emergency treatment 
was furnished was caused by an accident or work related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran or 
provider against a third party for payment of such 
treatment and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

38 C.F.R. § 17.1002 (2008).

In the context of the foregoing, the Board notes that some 
facts are not in dispute.  The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 (West 2002) because 
the treatment the Veteran received at OHSU was not for a 
service-connected disability.  See 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2008).  In addition, there is no 
evidence to suggest that the condition for which the Veteran 
received treatment was not caused by an accident or work-
related injury.  

The Veteran is enrolled in the VA health care system, and he 
had received medical services within the 24-month period 
prior to the emergency treatment in issue herein.  In fact, 
the evidence shows he had received treatment for his 
respiratory condition at the VAMC two days before.  The 
Veteran had no other coverage under a health-plan contract, 
and he is financially liable for the treatment received at 
OHSU.  The evidence reflects that OHSU is a hospital which 
provides emergency care to the public.  

The Board again notes that VA has paid the medical expenses 
incurred in the OHSU emergency room on September 15, 2006.  
Therefore, whether or not the Veteran's condition was 
emergent is not at issue.  The remaining issues are at what 
point the Veteran became stabilized such that he could be 
discharged or transferred to a VA or other Federal facility, 
and whether a VA or other Federal facility was feasibly 
available at that time.  

The evidence reflects that the Veteran was transferred from 
the emergency room to the Department of General Medicine in 
stable condition on September 16, 2006.  See emergency 
services record dated September 16, 2006.  The medical record 
also reflects, however, that the treating physician called 
the VAMC to discuss the Veteran's care with the administrator 
on duty, but was advised that there were no beds available in 
the VAMC and, thus, the Veteran was admitted to OHSU.  

The Board notes that, other than the September 16, 2006, 
emergency services record, there is no evidence which 
addresses whether a VA or other Federal facility was feasibly 
available when the Veteran's condition had stabilized and he 
was suitable to be transferred.  This issue is generally 
determined by an administrator at the VAMC and, thus, a 
remand is necessary for the AOJ to obtain a determination as 
to whether a VA or other Federal facility was feasibly 
available on September 16, 2006, when the Veteran was 
stabilized to the point that he could be transferred.  

In addition to the foregoing, the Board notes the Veteran has 
not been provided adequate notice as to the information and 
evidence necessary to substantiate his claim.  

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  

Because this type of notice error is presumed prejudicial, as 
noted in a recent decision by the U.S. Supreme Court, 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the Veteran 
should be provided with VCAA notice that informs him of the 
information and evidence needed to substantiate his claim for 
reimbursement of unauthorized medical expenses.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

1.	Ensure that all VCAA notice requirements imposed 
by 38 U.S.C.A. § 5103a, 38 C.F.R. § 3.159, and 
all subsequent interpretive authority are fully 
satisfied.  

2.	Request that the Fee Service Review Physician, 
or equivalent officer, at the Portland VAMC 
review the Duplicate Combined Health Record and 
determine whether a VA or other Federal facility 
was or was not feasibly available on September 
16, 2006, when the Veteran's condition had 
stabilized and he was transferred from the 
emergency room to the General Medical Services 
Department.  

a.	In making this determination, the reviewing 
official should consider the urgency of the 
Veteran's medical condition at the time, 
the relative distance of the travel 
involved, the nature of the treatment 
involved, the length of any delay that 
would have been required to obtain 
treatment from a VA facility, and the 
availability of beds.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
the Veteran and his representative should be 
provided with a supplemental statement of the 
case and afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action unless otherwise 

informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court  of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

